          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    EASTERN DIVISION

ROBERT VAUGHAN
Reg. #46688-424                                           PETITIONER

v.                     No. 2:19-cv-46-DPM

DEWAYNE HENDRIX,
Warden, FCI-Low, Forrest City                            RESPONDENT

                           JUDGMENT
     Vaughan's petition is dismissed without prejudice.



                                                    (/
                                D.P. Marshall Jr.
                                United States District Judge
